NUMBER 13-14-00157-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL BOLIVAR,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                   ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      On May 27, 2015, appellant filed a pro se “Notice of Objection to Dismissed

Counsel’s Uncontested Brief and Formal Withdrawal of Dismissed Counsel’s

Uncontested Brief,” which this Court construes as a motion to strike the appellate brief

filed on December 10, 2014 by appellant’s former counsel, the Honorable Edmund K.

Cyganiewicz. On the same day, appellant also filed a pro se “Notice of Court Orders
Pertaining to Due Date of Appellate Brief Filing, which this Court construes as a motion

to supplement the record provided to appellant. Both motions are currently pending

before this Court.

       Appellant’s court-appointed counsel filed a brief on December 10, 2014.             On

March 11, 2015, pursuant to a motion filed by appellant to proceed pro se, this Court

abated appellant’s appeal and ordered the trial court to conduct a hearing to determine if

appellant desired to proceed pro se. We further ordered the trial court to make appellant

aware of the dangers and disadvantages of self-representation and to develop evidence

as to whether appellant’s apparent decision to relinquish the obvious benefits associated

with having appointed appellate counsel and to proceed pro se is knowingly and

intelligently made. Finally, we ordered the trial court to make appropriate findings and

recommendations and forward a transcription of the hearing to this Court.

       On March 18, 2015, the trial court conducted a hearing pursuant to this Court’s

orders and recommended that appellant be allowed to proceed pro se. Subsequent to

the hearing, the trial court filed a supplemental clerk’s record and supplemental reporter’s

record related to the March 18 hearing.

       On May 27, 2015, appellant filed a motion to strike the appellate brief on file in this

case because it was filed “without [appellant’s] consent” and appellant requests that this

Court not consider it for purposes of his appeal.           The Court, having considered

appellant’s pro se motion to strike, is of the opinion that this motion should be GRANTED.

We hereby strike appellant’s brief filed on December 10, 2014 and will no longer consider

this brief on appeal. Accordingly, appellant shall file his pro se brief with the Clerk of this

Court within thirty days of receiving this order. Any future requests for extensions of time
                                               2
to file his brief will be looked upon with disfavor and will only be granted under extreme

circumstances. The State shall file its response brief within 30 days of appellant filing

his pro se brief with the Clerk of this Court.

       Furthermore, the Court, having considered appellant’s pro se motion to provide the

supplemental records filed in this case related to the March 18, 2015 hearing, is of the

opinion that this motion should be GRANTED. We hereby order the Clerk of this Court

to send appellant, contemporaneous with this order, copies of (1) the supplemental

reporter’s record filed on March 20, 2015 in this Court related to the March 18, 2015

hearing; and (2) the supplemental clerk’s record filed on April 21, 2015 in this Court

related to the March 18, 2015 hearing via U.S. Certified Mail, return receipt requested.

       IT IS SO ORDERED.


                                                              PER CURIAM



Delivered and filed the
5th day of June, 2015.




                                                 3